Citation Nr: 1537967	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and adjustment disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1983 to October 1987 and from March 1988 to March 1992 with additional unverified service in the Navy Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran filed a claim for service connection for depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the Veteran's claims to include all relevant psychiatric disorders.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with her claim for service connection for a psychiatric disorder, to include depression.  Her VA treatment records document diagnoses of depression and adjustment disorder with depression.  See Naval Medical Center San Diego treatment records dated in August 2010 and October 2010.  In addition, February 2012 notes from the DRO informal conference include the Veteran's contention that her psychiatric disorder is related to an incident that occurred during boot camp involving being threatened by other soldiers with a "blanket party."  She also reported that symptoms of her depression have been present since boot camp.  The Veteran is competent to report that she experienced her alleged stressor and that she has suffered from psychiatric symptoms since the stressor occurred.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F3d 1331, 1336-37.  As the Veteran has identified an in-service event and provided a competent description of having depression symptoms since that event occurred, a VA examination and opinion should be obtained.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

A VA examination to determine the nature and etiology of the Veteran's claimed hypertension has also not yet been conducted.  The evidence indicates that the Veteran has a current diagnosis of hypertension.  See January 2008 service treatment record.  The February 2012 notes from the DRO informal conference recorded the Veteran's report that she was given medication for high blood pressure in December 1991.  The Veteran is competent to report the medications she was prescribed during active service.  See Layno, 6 Vet. App. at 470 (1994).  Moreover, this evidence is sufficient to indicate that a relationship may exist between the Veteran's active service and current hypertension.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.   See McClendon, 20 Vet. App. at 81-82.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed psychiatric disorder and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  Following an evaluation of the Veteran, and review of the claims file, the examiner is requested to address the following:

a. Identify all currently diagnosed psychiatric disorders, taking note of previously diagnosed depression and adjustment disorder.

b. For each diagnosis above, provide an opinion as to the following:

i. Is it at least as likely as not (probability of at least 50 percent) that any clinically diagnosed psychiatric disorder other than PTSD had its onset or is otherwise etiologically related to her period of active service, from October 1983 to October 1987 and/or March 1988 to March 1992.  In offering this opinion, the examiner must specifically comment on her assertions of threats received during boot camp.

ii. If PTSD is diagnosed, the examiner should identify the in-service stressor(s) which support the diagnosis and, if personal assault is included, then opine as to whether it is at least as likely as not that the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service personal assault or threat of the same.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

iii. For each clinically diagnosed psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that such disorder is proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's diagnosed hypertension?  In offering this opinion, the examiner is instructed that the phrase "related to" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed, including a discussion of the relevant medical and lay evidence and medical principles which led to the conclusions reached.

3.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology her claimed hypertension.  The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  

Following a review of the claims file and evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension had its onset or is otherwise etiologically related to a period of active service, from October 1983 to October 1987 and/or March 1988 to March 1992.  In offering this opinion, the examiner should specifically comment on the Veteran's reports of being prescribed medication for high blood pressure in December 1991.

A complete rationale must be provided for all opinions expressed, including a discussion of the relevant medical and lay evidence and medical principles which led to the conclusions reached.

4.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




